 
Draft of April 29, 2009

 
Employees (Non Executives)

 
 
NON-TANDEM STOCK APPRECIATION RIGHTS AGREEMENT
PURSUANT TO THE
MAIDENFORM BRANDS, INC.
2005 STOCK INCENTIVE PLAN
 
AGREEMENT (“Agreement”), dated as of the ___ day of ______, 2009 by and between
Maidenform Brands, Inc. (the “Company”) and __________ (the “Participant”).
 
W I T N E S S E T H:
 
WHEREAS, the Company has adopted the Maidenform Brands, Inc. 2005 Stock
Incentive Plan (the “Plan”), a copy of which has been delivered to the
Participant, which is administered by a committee appointed by the Company’s
Board of Directors (the “Committee”);
 
WHEREAS, pursuant to Section 7.3 of the Plan, the Committee may grant awards of
Non-Tandem Stock Appreciation Rights in respect of shares of its common stock,
par value $0.01 per share (“Common Stock” or the “Shares”) in the amount set
forth below;
 
WHEREAS, the Participant is an Eligible Employee under the Plan; and
 
WHEREAS, on _____________, 2009 (the “Grant Date”) the Committee authorized the
grant to the Participant of Non-Tandem Stock Appreciation Rights (“SARs”) set
forth in this Agreement.
 
NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.           Grant of Non-Tandem Stock Appreciation Rights.  Subject in all
respects to the Plan and the terms and conditions set forth herein and therein,
the Participant is hereby granted _____ Non-Tandem Stock Appreciation Rights
(“SARs”) entitling the Participant to receive, for each SAR exercised, a number
of Shares of Common Stock equal in value to the excess of the Fair Market Value
of one share of Common Stock on the date the SAR is exercised over $_______,
which amount shall be no less than the Fair Market Value on the Grant Date.
 
2.           Exercise.  (a)  The SARs shall vest and become exercisable in equal
annual installments (which shall be cumulative) on each of the first four
anniversaries of the Grant Date (i.e., one quarter per year), provided that the
Participant has not incurred a Termination of Employment prior to the applicable
vesting date.
 
(b)  The SARs will become fully vested upon a Change in Control, if the
Participant remains employed or is otherwise performing services for the Company
at the time of the Change in Control or had an involuntarily Termination by the
Company without Cause at any time during the 30 day period before the Change in
Control.
 
1

--------------------------------------------------------------------------------


 
(c)  To the extent that the SARs have become vested and exercisable with respect
to a number of Shares of Common Stock as provided herein, the SARs may
thereafter be exercised by the Participant, in whole or in part, at any time or
from time to time prior to the expiration of the term of the SAR by the filing
of any written form of exercise notice as may be required by the
Committee.  Upon expiration of the SARs, the SARs shall be canceled and no
longer exercisable.  There shall be no proportionate or partial vesting in the
periods prior to each vesting date and all vesting shall occur only on the
applicable vesting date.
 
(c)  The provisions of Section 7.4(b) of the Plan regarding Detrimental Activity
shall apply to the SARs, and such provisions are incorporated herein by
reference.
 
3.           Term.  The term of each SAR shall be 7 years after the Grant Date,
subject to earlier termination in the event of the Participant’s Termination as
specified in Section 4 below.
 
4.           Termination.
 
(a)  If the Participant’s Termination is by reason of death, Disability or
Retirement, the SARs, to the extent vested and exercisable at the time of the
Participant’s Termination, shall remain exercisable by the Participant (or, in
the case of death, by the legal representative of the Participant’s estate) at
any time within a period of one year from the date of such Termination, but in
no event beyond the expiration of the term set forth in Section 3 above;
provided, however, that in the case of Disability or Retirement, if the
Participant dies within such exercise period, all unexercised SARs held by such
Participant shall thereafter be exercisable, to the extent they were exercisable
at the time of death, for a period of one year from the date of such death, but
in no event beyond the expiration of the term set forth in Section 3 above.
 
(b)  If a Participant’s Termination is voluntary (but is not a termination
described in Section 4(c)), or is an involuntary Termination by the Company
without Cause, all SARs that are held by such Participant that are vested and
exercisable at the time of such Termination may be exercised by the Participant
at any time with a period of 60 days from the date of such Termination, but in
no event beyond the expiration of the term set forth in Section 3 above.
 
(c)  In the event of the Participant’s Termination for Cause or the
Participant’s voluntary Termination after an event that would be grounds for a
Termination for Cause, the Participant’s entire SARs (whether or not vested)
shall terminate and expire upon such Termination.
 
(d)  Any portion of the SARs that is not vested as of the date of the
Participant’s Termination for any reason shall terminate and expire as of the
date of such Termination.
 
5.           Withholding.  The Participant shall pay, or make arrangements to
pay, in a manner satisfactory to the Company, prior to the issuance or delivery
of any Shares of Common Stock, an amount equal to the amount of all applicable
foreign, federal, state, provincial and local taxes that the Company is required
to withhold at any time.  In the absence of such arrangements, any statutorily
required withholding obligation may, as determined at the sole discretion of the
Committee, be satisfied by delivery to the Company of Shares of Common Stock
issuable under this Agreement, valued at Fair Market Value as of the date of
such withholding obligation, equal to the statutorily required withholding
obligation.
 
2

--------------------------------------------------------------------------------


 
6.           Restriction on Transfer of SARs.  The SARs are not transferable
otherwise than by will or under the applicable laws of descent and distribution
and during the lifetime of the Participant may be exercised only by the
Participant or the Participant’s guardian or legal representative.  In addition,
the SARs shall not be assigned, negotiated, pledged or hypothecated in any way
(whether by operation of law or otherwise), and the SARs shall not be subject to
execution, attachment or similar process.  Upon any other attempt to transfer,
assign, negotiate, pledge or hypothecate the SARs, or in the event of any levy
upon the SARs by reason of any execution, attachment or similar process contrary
to the provisions hereof, the SARs shall immediately become null and void.
 
7.           Rights as a Stockholder.  The Participant shall have no rights as a
stockholder with respect to any Shares covered by any SARs unless and until the
Participant has become the holder of record of the Shares, and no adjustments
shall be made for dividends in cash or other property, distributions or other
rights in respect of any such Shares, except as otherwise specifically provided
for in this Agreement or the Plan.
 
8.           Provisions of Plan Control.  This Agreement is subject to all the
terms, conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time.  The Plan is incorporated herein by reference.  By signing
and returning this Agreement, the Participant acknowledges having received and
read a copy of the Plan and agrees to comply with it, this Agreement and all
applicable laws and regulations.  Capitalized terms in this Agreement that are
not otherwise defined shall have the same meaning as set forth in the Plan.  If
and to the extent that this Agreement conflicts or is inconsistent with the
terms, conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly.  This Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof (other than any exercise notice or other documents expressly contemplated
herein or in the Plan) and supersedes any prior agreements between the Company
and the Participant with respect to the subject matter hereof.
 
9.           No Modification or Waiver.  Except as otherwise provided in the
Plan, no modification or waiver of any of the provisions of this Agreement shall
be effective unless in writing and signed by the party against whom it is sought
to be enforced.
 
10.        Notices.  Any notice or communication given hereunder shall be in
writing and shall be deemed to have been duly given when delivered in person, or
by regular United States mail, first class and prepaid, to the appropriate party
at the address set forth below (or such other address as the party shall from
time to time specify):
 
If to the Company, to:
 
Maidenform Brands, Inc.
485F US Hwy 1 South
Iselin, NJ 08830
Attention: General Counsel
 
If to the Participant, to the address on file with the Company.
 
3

--------------------------------------------------------------------------------


 
11.         No Obligation to Continue Employment.  This Agreement is not an
agreement of employment.  This Agreement does not guarantee that the Company or
its Affiliate will employ or retain, or continue to employ or retain the
Participant for any specific time period, nor does it modify in any respect the
Company or the its Affiliate’s right to terminate or modify the Participant’s
employment or compensation.
 
12.         Legend.  The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing Shares issued pursuant to this Agreement.  The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing Shares acquired pursuant to this
Agreement in the possession of the Participant in order to carry out the
provisions of this Section.
 
13.         Securities Representations.  The grant of the SARs and issuance of
Shares upon exercise of the SARs shall be subject to, and in compliance with,
all applicable requirements of federal, state or foreign securities law.  No
Shares may be issued hereunder if the issuance of such Shares would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Shares may then be listed.  As a condition to the exercise of the
SARs, the Company may require the Participant to satisfy any qualifications that
may be necessary or appropriate, to evidence compliance with any applicable law
or regulation.
 
The Shares are being issued to the Participant and this Agreement is being made
by the Company in reliance upon the following express representations and
warranties of the Participant.  The Participant acknowledges, represents and
warrants that:
 
(a)   He or she has been advised that he or she may be an “affiliate” within the
meaning of Rule 144 under the Securities Act of 1933, as amended (the “Act”),
currently or at the time he or she desires to sell the Shares acquired upon
exercise of the SARs, and in this connection the Company is relying in part on
his or her representations set forth in this section.
 
(b)   If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, the Shares must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such Shares
and the Company is under no obligation to register the Shares (or to file a
“re-offer prospectus”).
 
(c)   If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, he or she understands that the exemption from registration under Rule 144
will not be available unless (i) a public trading market then exists for the
Common Stock of the Company, (ii) adequate information concerning the Company is
then available to the public, and (iii) other terms and conditions of Rule 144
or any exemption therefrom are complied with; and that any sale of the Shares
may be made only in limited amounts in accordance with such terms and
conditions.
 
4

--------------------------------------------------------------------------------


 
14.         Miscellaneous.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, legal
representatives, successors and assigns.
 
(a)  This Agreement shall be governed and construed in accordance with the laws
of Delaware (regardless of the law that might otherwise govern under applicable
Delaware principles of conflict of laws).
 
(b  This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.
 
(c)  The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
 
 

     
MAIDENFORM BRANDS, INC.
            Date:  
  
 
By:
         
Authorized Officer
            Date:  
 
           
Participant
 


 
5

--------------------------------------------------------------------------------

 